Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered. Currently claims 1, 3-4, 7, and 16-21 are pending in the application.


Claim Objections

	Claims 16-18 are objected, as claim 16 fails to recite any unit for the surface roughness (Ra) of the mold. Claims 17-18 depend directly or indirectly on claim 16. The examiner presumes the unit to be “micron” based on the specification, however, appropriate correction is requested in the claim language.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 7, and 20-21 are rejected under 35 U.S.C.103 as being obvious over Boey (WO 2014/148884 A1), hereafter, referred to as “Boey”, in view of Harder et al. (US Patent Application Publication No. 2014/0329944 A1), hereafter, referred to as “Harder”, as evidenced by McDaniel (US Patent Application Publication No. 2010/0233146 A1), hereafter, referred to as “McDaniel”, and NPL_1 (“Critical Surface Tension and Contact Angle with Water for Various Polymers”, Diversified Enterprises, Year 2009, XP0024741322, Claremont, NH, USA), hereafter, 

Regarding claim 1, Boey teaches manufacturing of a dip product by dipping a former assembly for producing elastic articles (abstract).  Boey teaches that the former assembly comprises of a “thermally conductive outer layer” in the shape of the dipped product, and therefore a “mold” (abstract). Boey also teaches that the outer layer is arranged to receive the elastomeric material (equivalent to elastomeric emulsion) which forms elastomeric product such as glove, condoms etc. by using a dipping process (page 5, lines 9-20). Boey further teaches the transfer of heat to dry and cure the glove (product) by heating the elastomer film formed on the outer layer of the former.  Boey also teaches that the outer shell (equivalent to the mold) is a thermally conductive material such as Polyphenylene Sulfide (PPS) (page 6, lines 21-22) which is a plastic material, being a thermoplastic polymer belonging to polyarylene sulfide group.

But Boey fails to explicitly teach that the plastic material is a thermoplastic material comprising a semi-crystalline semi-aromatic polyamide, or a thermoplastic material comprising an aliphatic polyamide material.  However, Harder teaches that the molding material would comprise of at least one partially crystalline, partially aromatic polyamide, and at least one amorphous polyamide (abstract, claim 1). Harder also teaches use of aliphatic polyamide in addition of aromatic polyamide in a different application (para. [0006]). Harder further teaches that the use of polyamides results in good surface quality (abstract).  Therefore, it would have 2, it is also evident from McDaniel that substituted polyamides would possess surface tension in the claimed range of 25 to 60 mJ/m2 (46 mJ/m2, para. [1158]) inherently, and also the use of ASTM standard D-2578/09 method in measuring the surface tension as measured by Zisman method (regression of the cosine of the contact angle) or by the wetting tension method (using solutions of 2-ethoxyethanol and formamide) per ASTM D-2578 is a well-known method for measuring surface tension as evidenced by NPL_1.
But Boey and Harder fail to explicitly teach the preparatory processing steps to manufacture a mold-formed rubber product that comprises of the following steps of cleaning, and brushing the surface of the mold; applying onto the mold surface a coagulant solution that includes mold release agent and a wetting agent, followed by drying of the mold in preparation of dipping the dried mold into a rubber emulsion to thereby provide on the mold the mold-formed rubber product.


Teaches that the molds (or formers) are cleaned thoroughly, e.g., by one or more of the following steps: (a) mechanically brushing with nylon brushes, (b) dipping into acid solution (equivalent to aqueous water-based solution) e.g. citric acid or nitric acid which dissolves residual calcium carbonate powder from the coagulant, (c) mechanically brushing with nylon brushes, (d) dipping into alkaline (water-based) solution, (e) mechanically brushing with nylon brushes, and (f) dipping (equivalent to rising) into hot water (about 50° C to about 70° C) which heat them up to about 60° C. The cleaned molds are dried, e.g., by blowing air onto them and/or placing them into a hot air oven and heating them to about 57° C to about 61° C (para. [0024]). Chen also teaches the applying of coagulant solution (e.g., calcium nitrate and calcium chloride).  The coagulant solution is calcium nitrate (equivalent to solution containing salt dissolved in water). The coagulant solution additionally comprises a mold release agent (e.g.,
calcium carbonate and magnesium carbonate) and a wetting agent (e.g., Surfynol TG and non-ionic surfactants such as Teric 320 and Triton X100). The coagulant-coated molds are
dried in an oven (about 100° C for about 15 seconds). Then the mold (or formers) are dipped in to the compounded latex (para. [0025]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Chen, and combine the preparatory processing steps to manufacture a mold-formed rubber product that comprises of the following steps of cleaning, and brushing the surface of the mold; applying onto the mold 

Regarding claim 3, Harder teaches the use of glass fibers as reinforcement fillers (abstract, claim 1).

Regarding claim 4, Harder teaches use of aliphatic polyamide in addition of aromatic polyamide in a different application (para. [0006]). Harder further teaches that the use of polyamides results in good surface quality (abstract).  Regarding the plastic material of the mold having surface tension in the range of 25 to 60 mJ/m2, it is evident from McDaniel that substituted polyamides would possess surface tension in the claimed range of 25 to 60 mJ/m2 (46 mJ/m2, para. [1158]) inherently, and also the use of ASTM standard D-2578/09 method in measuring the surface tension as measured by Zisman method (regression of the cosine of the contact angle) or by the wetting tension method (using solutions of 2-ethoxyethanol and formamide) per ASTM D-2578 is a well-known method for measuring surface tension as evidenced by NPL_1.

Regarding claim 7,  Harder also that the melting point (measured by means of DSC) of the partially crystalline, partially aromatic polyamide is 300-330 °C, preferably 305-325 °C, 

Regarding claim 20, Chen teaches that the processing comprises the step of rinsing the mold at least once with water at or above the ambient temperature by teaching to dip the mold into hot water (about 50° C to about 70° C) which heat them up to about 60° C. (para. [0024]).

Regarding claim 21, Chen teaches that the processing comprises the step of dipping into the compounded latex containing the cross-linking agent, and the dwell time in the latex is about 10 seconds.  The latex coated molds are then passed through one or more, preferably two hot air ovens to gel (equivalent to cure) the latex film (para. [0025]) and stripped (removed) from the mold after the curing and further processing (para. [0031]).

Claims 16-17 are rejected under 35 U.S.C.103 as being obvious over Boey (WO 2014/148884 A1), in view of Harder et al. (US Patent Application Publication No. 2014/0329944 A1), as evidenced by McDaniel (US Patent Application Publication No. 2010/0233146 A1), and NPL_1 (“Critical Surface Tension and Contact Angle with Water for Various Polymers”, Diversified Enterprises, Year 2009, XP0024741322, Claremont, NH, USA), in view of Chen et al. 

Regarding claims 16-17, Boey, Harder, and Chen together teach a process of manufacturing a mold-formed rubber product using a mold (former) of polymeric material composition comprising of semi-crystalline semi-aromatic polyamide, and an aliphatic polyamide material. 

But Boey, Harder, and Chen fail to teach that manufacturing of the article comprises the step of roughening the surface of the mold to achieve a surface roughness (Ra) of between 4 and 6 micron, and the surface roughening is done by sandblasting the surface of the mold.  However, Ganz teaches that the textured inner hand-engaging surface (element 11a) of a glove (element 11) is transfer textured as a direct transfer function of the texture of the mold form in this zone (column 2, lines 28-31). Ganz also teaches that while any desired pattern or degree of texture roughness may be employed as desired for a given application, a preferred
textured form surface (element 21a) for surgical and medical examination gloves has been found to be provided by a sandblasted porcelain ceramic form (element 21) which has a surface finish (element 21a). Transfer texturing or roughening from such a sandblasted surface (element 21a) provides a highly desirable interior stippled hand-engaging surface (column 2, lines 31-40).

In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 18 is rejected under 35 U.S.C.103 as being obvious over Boey (WO 2014/148884 A1), in view of Harder et al. (US Patent Application Publication No. 2014/0329944 A1), as evidenced by McDaniel (US Patent Application Publication No. 2010/0233146 A1), and NPL_1 (“Critical Surface Tension and Contact Angle with Water for Various Polymers”, Diversified Enterprises, Year 2009, XP0024741322, Claremont, NH, USA), in view of Chen et al. (US Patent Application Publication No. 2008/0190322 A1), in view of Ganz (US Patent No. 4,329,312), further in view of Toyoda et al. (US Patent Application Publication No. 2006/0029436 A1), hereafter referred to as “Toyoda”.

Regarding claim 18, Boey, Harder, Chen, and Ganz together teach a process of manufacturing a mold-formed rubber product using a mold (former) of polymeric material composition comprising of semi-crystalline semi-aromatic polyamide, and an aliphatic polyamide material. Ganz also teaches to roughening the mold to achieve a desired roughness by sandblasting the surface.  But Boey, Harder, Chen, and Ganz fail to teach explicitly to use a sandblasting process that comprises directing “glass beads” to the surface. However, Toyoda teaches that, it is possible to use a sandblasting treatment by using glass beads to change the surface roughness of an article (para. [0125]).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Toyoda, and substitute the sandblasting process with an unknown media with glass beads to obtain predictable results, because it would allow to control the surface roughness process (KSR Rationale B, MPEP 2143). It would have been obvious to any ordinary artisan that the size of the glass beads and the force would have a direct influence on the roughness of the blasted surface. Therefore size of the glass beads would be considered a result effective variable, and therefore, use of glass beads from 0.2-0.8 mm towards the surface for the sandblasting operation would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 19 is rejected under 35 U.S.C.103 as being obvious over Boey (WO 2014/148884 A1), in view of Harder et al. (US Patent Application Publication No. 2014/0329944 A1), as evidenced by McDaniel (US Patent Application Publication No. 2010/0233146 A1), and NPL_1 

Regarding claim 19, Boey, Harder, and Chen together teach a process of manufacturing a mold-formed rubber product using a mold (former) of polymeric material composition comprising of semi-crystalline semi-aromatic polyamide, and an aliphatic polyamide material. Chen also teaches to use a mold release agent (e.g., calcium carbonate and magnesium carbonate). But Boey, Harder, and Chen, fail to teach explicitly to use of stearate-based mold release agent in the processing.  However, Amdur teaches that an antimicrobial coagulant (element 104) may be a powder free coagulant, and one example of a power free coagulant is a coagulant containing stearate (para. [0025]). Amdur also teaches that the stearate is evenly distributed throughout the coagulant to ensure complete release of the substrate material from the mold (para. [0025]).  Amdur further teaches that with the powder free coagulant, there is no powder to wash off of the glove as part of the process, leaving the coagulant as a consistent layer with the antimicrobial in the coagulant layer, evenly distributed over the entire glove surface (para. [0025]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Amdur, and substitute the mold release agent of calcium carbonate and/or magnesium carbonate with a stearate-based mold release agent, because it would ensure complete release of the substrate 

Responses to Arguments

Applicant’s argument filed on 01/05/2021 have been fully considered, but they are moot, as the examiner uses a new grounds of rejection to address the amended independent claim.
Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742